Citation Nr: 1604425	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disability to include obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for a bilateral knee disability, to include entitlement to separate compensable ratings for the right knee disorder and the left knee disorder.

3.  Entitlement to service connection for a chronic disability causing right hip pain to include an inquinat ligament strain and to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a chronic disability causing left hip pain to include an inquinat ligament strain and to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a right ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a left ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 2000 which service included service in the Persian Gulf from August 1990 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2015, the Veteran testified at a hearing before the undersigned at the RO and a transcript of that hearing has been associated with the claims file.

As to the claims of service connection for bilateral hip and ankle disabilities, given the April 2012 VA examiner's diagnosis of an inquinat ligament strain, his Persian Gulf War service, and his personal hearing testimony the Board has recharacterized these claims as they appear above.  
The claims of service connection for bilateral hip and ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obstructive sleep apnea had its onset in service.

2.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran has right knee pain and lost motion.

3.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran has left knee pain and lost motion.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  At all times during the pendency of the appeal, the criteria for a separate 10 percent rating for the right knee disorder have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2015).

3.  At all times during the pendency of the appeal, the criteria for a separate 10 percent rating for the left knee disorder have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran asserts entitlement to service connection for a sleep disability including obstructive sleep apnea.  In written statements to the RO and at his personal hearing he claims, in substance, that he and his wife noticed that he manifested objective symptoms of a sleep disability while on active duty and it has continued to the current time.  The Veteran also testified that his private doctor, Dr. Springer, both diagnosed him with obstructive sleep apnea and opined that it was due to his military service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The record shows the Veteran being diagnosed with obstructive sleep apnea.  See, e.g., November 2007 VA Sleep Study dated in November 2007; VA examination dated in January 2015.  In addition, service treatment records contain a February 1991 examination in which the Veteran reported having a history of trouble sleeping; a February 1996 service treatment record documenting his having difficulty breathing and diagnosing hyperventilation syndrome; and a June 2000 retirement examination in which the Veteran reported having a history of trouble sleeping since Desert Storm in 1990.  Moreover, the Board finds the Veteran's and his wife's lay statements regarding the claimant first manifesting objective symptoms of a sleep disability (i.e., heavy snoring, awakening gasping for air, being unable to catch his breath while sleeping, and being tired during the day) while on active duty is proof of the in-service incurrence of the disease because these symptoms are observable by lay persons and are consistent with the above in-service medical history.  See Davidson.  Therefore, the only question remaining for the Board to consider is whether his current obstructive sleep apnea is due to his military service.

In this regard the Board finds that the October 2011 letter from Robert R. Springer, M.D., a Board Certified Pulmonologist and Sleep Specialist, in which he opined, in substance, that that the Veteran's current obstructive sleep apnea first manifested itself while he was on active duty equally as probative as the January 2015 VA examiner's opinion, provided by a nurse practitioner (NP), that it was not due to his military service because both were provided after a review of the appellant's medical records and an examination of the claimant.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  Therefore, the evidence, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that his current obstructive sleep apnea is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

The Rating Claim

The Veteran in writings to VA as well as at his personal hearing reported that he has pain and lost motion in both his right and left knee and therefore he is entitled to separate 10 percent ratings.  The Veteran also testified that an award of separate 10 percent ratings for his right and left knee disorders would satisfy his appeal as to this issue and that because he was employed full-time he was not seeking a total rating based on individual unemployability (TDIU).  See October 2015 Personal Hearing transcript, pp. 11-12.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

The Veteran's bilateral knee disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5024.  In this regard, Diagnostic Code 5024 says to rate tenosynovitis based on limitation of motion like arthritis.

As to arthritis, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  If extension of the knee is limited to 45 degrees a 50 percent rating is in order. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With the above criteria in mind, the Board notes that at all times during the pendency of the appeal the Veteran has complained of right and left pain with lost motion.  Moreover, when examined by VA in April 2012 the range of motion of each knee were both reduced at 0 to 120 degrees.  The Board finds the Veteran complaints of right and left knee pain both competent and credible because it is something he can feel and it is consistent with the nature of his service-connected disability.  See Davidson.  Thus, taking into account 38 C.F.R. §§§ 4.40, 4.45 4.59 the Board finds that the Veteran's symptoms meet the criteria for separate 10 percent ratings.  Also see Burton.  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, the Board finds that these 10 percent ratings are effective at all times during the pendency of the appeal and staged ratings are not warranted.  See Hart.

As noted above, the Veteran notified the Board at his October 2015 personal hearing that an award of separate 10 percent ratings for his right and left knee disorders would satisfy his appeal as to this issue and he was not seeking a TDIU because he was employed full-time.  Therefore, the Board finds that it is barred from considering whether the Veteran is entitled to higher schedular or extra-schedular ratings for his bilateral knee disabilities as well as considering whether he is entitled to a TDIU.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").


ORDER

Service connection for obstructive sleep apnea is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating is granted for the Veteran's right knee disorder at all times during the pendency of the appeal.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating is granted for the Veteran's left knee disorder at all times during the pendency of the appeal.



REMAND

As to the claims of service connection for bilateral hip and ankle disabilities, the Board finds that the July 2007 and April 2012 VA examinations inadequate because the examiners did not address the newly raised theory of entitlement; that the adverse symptomatology seen at those examinations were undiagnosed illnesses caused by his documented service in the Persian Gulf.  See 38 C.F.R. § 3.317 (2015).  Therefore, the Board finds that a remand is required to obtain another medical opinion as to the diagnoses as well as the origins of the Veteran's hip and ankle disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

While the appeal is in remand status, the Veteran should be afforded an opportunity to file with VA competent lay statements from people who have first-hand knowledge of his in-service hips and ankles problems as well as who observed any of the bad parachute landings in which he injured these joints, who have first-hand knowledge of any continued problems since that time, and to have the AOJ obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associated with the claims file all of the Veteran's post-April 2015 treatment records from the Waco VA Medical Center.

2.  After obtaining an authorization from the Veteran, associated with the claims file any identified private treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service hip and ankle problems, the in-service parachute landings in which he was injured, and any continued hip and ankle problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, provide the Veteran with an examination to obtain a medical opinions as to the Veteran's service connection claims, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to address each of the following questions:

(a)  Provide a current diagnosis for all hip and ankle disorders as well as all other disorder(s) found causing hip pain including an inquinat ligament strain, and ankle pain.  This should specifically include all orthopedic and neurological conditions found present.  

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(b) For each diagnosed disorder, including the inquinat ligament strain diagnosed by the April 2012 VA examiner, is it at least as likely as not that the disorder had its onset directly during service or is otherwise related to any event or injury during service?

(c) If the Veteran's diagnoses includes arthritis of either ankle or hip is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In answering all questions please take noted of the fact that the Veteran's service records show he earned a Master Parachutist Badge and he competently and credibly testified about making approximately 100 parachute jumps with approximately a dozen bad landings in which he injured his ankles and/or hips.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of all the evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case that includes citation to all evidence added to the claims file since the July May 2015 supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


